Citation Nr: 0533912	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's asbestos exposure residuals.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1947 to February 
1950 and from August 1950 to April 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
tacitly denied an increased disability evaluation for the 
veteran's asbestos exposure residuals; proposed to reduce the 
disability evaluation for his asbestos exposure residuals 
from 60 percent to 10 percent; and denied a total rating for 
compensation purposes based on individual unemployability.  
In December 2003, the RO effectuated the proposed reduction 
as of March 1, 2004.  In January 2005, the veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge.  In January 2005, the veteran submitted a Motion to 
Advance on the Docket. In January 2005, the Board granted the 
veteran's motion.  In February 2005, the Board determined 
that the reduction of the evaluation for the veteran's 
asbestos exposure residuals from 60 percent to 10 percent 
disabling as of March 1, 2004, was not proper and remanded 
the issues of the veteran's entitlement to an increased 
evaluation for his asbestos exposure residuals and a total 
rating for compensation purposes based on individual 
unemployability to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

A January 2005 written statement from Roger L. Henson, M.D., 
indicates that he 


had treated the veteran's pulmonary and other disabilities on 
an ongoing basis.  He noted that the veteran was also being 
treated by Dan Doty, M.D.  Clinical documentation of Dr. 
Doty's treatment and Dr. Henson's treatment after 2001 is not 
of record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

In a September 2003 written statement, the veteran advanced 
that he had been hospitalized for a cardiovascular disorder 
as the result of his service-connected pulmonary disorder.  
The report of a March 2004 VA examination for compensation 
purposes states that the veteran exhibited significant 
anxiety associated with his service-connected pulmonary 
disorder.  In his January 2005 written statement, Dr. Henson 
advanced impressions of tachyarrhythmia and situational 
anxiety.  The documentation may be reasonably construed as 
informal claims of entitlement to service connection for both 
a chronic cardiovascular disorder and a chronic anxiety 
disorder.  

Given that entitlement to a total rating for compensation 
purposes based on individual unemployability is to be 
determined upon an accurate assessment of all of the 
veteran's service-connected disabilities, the Board finds the 
issues of service connection for a chronic cardiovascular 
disorder and a chronic anxiety disorder to be inextricably 
intertwined with the certified issue of a total rating for 
compensation purposes based on individual unemployability.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  

While acknowledging that the veteran's appeal has been 
advanced on the docket and previously remanded, the Board 
concludes that his claims must unfortunately again be 
remanded to the RO for additional development of the record.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his pulmonary disorder after 
August 2002, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact Roger L. Henson, 
M.D., Dan Doty, M.D., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  Then adjudicate the issues of service 
connection for a chronic cardiovascular 
disorder and a chronic anxiety disorder 
with express consideration of the 
provisions  of 38 C.F.R. § 3.310(a) 
(2005) and the United States Court of 
Appeals for Veterans Claims' (Court) 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the 
issues.  

3.  Then readjudicate the veteran's 
entitlement to both an increased 
evaluation for his asbestos exposure 
residuals and a total rating for 
compensation purposes based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


